LOTTINGER, Judge.
This is a suit, sounding in tort, by petitioner, Lane Dugas, Jr., for personal injuries resulting from a three-automobile collision. The defendants are Alfred Le-Blanc, Jr., his liability insurer, Audubon Insurance Company, Bryant. W. Dowden, Sr. and his insurer, Southern Farm Bureau Casualty Insurance Company. The Lower Court awarded judgment in favor of defendants and dismissed petitioner’s suit.
This suit is one of eight suits which have been appealed before this Court and resulted from the alleged accident. In our master opinion this day handed down in the suit entitled Poirrier v. Audubon Insurance Company, La.App., 120 So.2d 90, we went into a lengthy discussion as to the details of the accident and the negligence, or lack of negligence of the numerous parties. Because of the reasons given in our said opinion, we find that the petitioner in this suit is entitled to a judgment in his favor against Alfred LeBlanc, Jr. and Audubon Insurance Company for injury sustained in this accident. The judgment of the Lower Court will therefore be reversed, and there will be judgment herein accordingly.
As to the quantum of damages suffered by the petitioner, the record discloses that he received cuts of approximately two inches each to both shins. In addition he received a back injury, with which he suffered for a period of approximately two weeks, as well as a laceration under the left eye. Dugas remained at the Lady of Lake Hospital in Baton Rouge for approximately four hours, and was then transferred to the Donaldsonville Hospital where he remained about three days. He was then transferred to the Base Military Hospital in Alexandria where he remained for an additional nine days. Dr. P. S. LeBlanc, who treated petitioner while at the Donaldsonville hospital, stated that the injuries received were painful and uncomfortable to petitioner during the three-day period he remained in the Donaldsonville General Hospital. Dr. Holden, who treated petitioner during his short stay at the Lady of the Lake Hospital, testified that he took glass out of the laceration on the cheek, and that the left shoulder of petitioner was sprained, however it was not a fracture.
The expenses claimed by Lane Dugas consist of $75 for Dr. Holden’s bill, and $40.75 being the expenses charged by Lady of the Lake Hospital. He did not submit a bill from the Donaldsonville Hospital, and, he being in the Armed Forces, was not billed for his stay at the Military Hospital in Alexandria. As to the quantum to be allowed for physical pain and suffering sustained by petitioner, we feel that an award in the amount of $750 would be proper.
For the reasons hereinabove assigned, the judgment of the Lower Court will be reversed, and there will be judgment herein in favor of petitioner, Lane Dugas, Jr., and against defendants, Alfred LeBlanc, Jr., and Audubon Insurance Company, jointly and severally, in the sum of $865.75, with legal interest thereon from date of .judicial demand until paid, with costs of .Court, of which amount the Audubon Insurance Company shall 'be liable in the prin*113cipal sura of $86.70, as per the apportionment as set forth in the opinion this day rendered in the matter entitled Poirrier v. Audubon Insurance Company, La.App., 120 So.2d 90.
Reversed.